UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6333


UNITED STATES OF AMERICA,

                Petitioner - Appellee,

          v.

ANDREW D. SHERADIN,

                Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Dever III,
Chief District Judge. (5:07-hc-02139-D-JG)


Submitted:   December 7, 2012             Decided:   December 17, 2012


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


R. Clarke Speaks, SPEAKS LAW FIRM, PC, Wilmington, North
Carolina, for Appellant.      Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, W. Ellis Boyle, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Andrew   Sheradin   appeals      the    district      court’s    order

committing him as a sexually dangerous person under the Adam

Walsh   Child    Protection     and   Safety    Act     of   2006    (“Adam    Walsh

Act”), 18 U.S.C. § 4248(a) (2006).              We have reviewed the record

and affirm.

              The Adam Walsh Act allows for the civil commitment of

a “sexually dangerous person” following the expiration of his or

her federal prison sentence.             In order to civilly commit an

individual as sexually dangerous, the Government must prove by

clear   and    convincing     evidence   that    the    individual:       (1)      has

engaged or attempted to engage in sexually violent conduct or

child molestation; (2) currently suffers from a serious mental

illness, abnormality, or disorder; and (3) as a result of the

illness, abnormality or disorder, would have serious difficulty

in refraining from sexually violent conduct or child molestation

if released.        18 U.S.C. §§ 4247(a), 4248(d) (2006).

              A determination of sexual dangerousness “is for the

factfinder     to    decide   among   reasonable       interpretations        of   the

evidence and determine the weight accorded to expert witnesses.”

United States v. Hall, 664 F.3d 456, 467 (4th Cir. 2012); United

States v. Francis, 686 F.3d 265, 275 (4th Cir. 2012) (stating

that “whether an individual is mentally ill to this degree turns

on the significance of the factual information as viewed by the

                                         2
expert     psychiatrists         and     psychologists.”).                The     serious

difficulty prong of sexual dangerousness refers to the degree of

an   individual’s        “volitional       impairment,        which       impacts        the

person’s ability to refrain from acting upon his deviant sexual

interests.”        Hall, 664 F.3d at 463 (internal quotation marks

omitted).

            Sheradin       asserts      three    constitutional         challenges        to

his commitment:          (1) the civil commitment statute, 18 U.S.C.

§ 4248   violates        equal    protection      principles       by    limiting        its

application       only   to   prisoners;        (2)    the   length     of    the    delay

between certifying Sheradin as a sexually dangerous person and

conducting the civil commitment hearing violated his right to

due process; and (3) § 4248 levies an unconstitutional criminal

punishment.         As    Sheradin      concedes,       however,      each      of   these

arguments    is    foreclosed      by    our    decision     in    United       States    v.

Timms, 664 F.3d 436 (4th Cir. 2012), cert. denied, 133 S. Ct.

189 (2012).

            Sheradin       next      contends         that   the    district         court

committed clear error in finding that he meets the requirements

for civil commitment.            Sheradin asserts that the district court

improperly    weighed         exhibits     presented         by    the       Government,

alleging    that    the    documents      were        inaccurate    and      unverified.

Additionally, Sheradin asserts that the district court erred in

assigning credibility to the Government’s expert witnesses.                              As

                                           3
to these assertions, the district court’s factual findings are

reviewed        for   clear    error,     while       its    legal       conclusions       are

reviewed de novo.             Hall, 664 F.3d at 462.                Where the district

court’s      factual     findings        are       based     on    its     evaluation       of

conflicting expert testimony, we are especially reluctant to set

aside     its     determinations.              Id.    (internal          quotation    marks

omitted).

                Given Sheradin’s concession that he previously engaged

in child molestation, the Government was required to prove by

clear     and    convincing      evidence          that    Sheradin      suffers     from   a

serious mental disorder and that, as a result, he would have

serious difficulty in refraining from sexually violent conduct

or   child      molestation      if     released.           18    U.S.C.    § 4247(a)(6).

Because “[e]valuating the credibility of experts and the value

of their opinions is a function best committed to the district

courts,” it was not clearly erroneous for the district court to

accept the opinion of the Government’s expert witnesses that

Sheradin suffers from pedophilia and that he is at a high risk

for recidivism upon release.                  Hall, 664 F.3d at 464.               Further,

as   we    have       previously      explained,           the    determination       of     a

particular individual’s risk of recidivism may rely not only on

actuarial tests, but also on factors such as his participation

in   treatment,       his     ability    to    control       his    impulses,      and     his

commitment to controlling his behavior.                      Id.      Because these are

                                               4
precisely    the   factors      the   district     court      considered   in

Sheradin’s case, we find no clear error in its conclusions.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in   the   materials

before   this   court   and   argument    would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                      5